Citation Nr: 1119325	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-31 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for residuals of upper and lower spine injuries (now claimed as spine pain and range of motion problems of the lumbosacral spine with arthritis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, found that new and material evidence had not been received to reopen a claim for service connection for residuals of upper and lower spine injuries (now claimed as spine pain and range of motion problems of the lumbosacral spine with arthritis).  


FINDINGS OF FACT

1.  In a July 1971 rating decision, the RO denied the Veteran's initial claim for entitlement to service connection for residuals of upper and lower spine injuries, and the Veteran did not appeal the decision.  

2.  In a March 1972 rating decision, the RO found that new and material evidence had not been received to reopen a claim for service connection for a back condition, and the Veteran did not appeal the decision.  

3.  In a February 2005 rating decision, the RO found that new and material evidence had not been received to reopen a claim for service connection for a back condition to include arthritis.  

4.  Evidence received since the February 2005 RO decision does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating it.  



CONCLUSIONS OF LAW

1.  The unappealed February 2005 RO decision that denied the Veteran's petition to reopen a claim for service connection for residuals of upper and lower spine injuries (now claimed as spine pain and range of motion problems of the lumbosacral spine with arthritis) is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of upper and lower spine injuries (now claimed as spine pain and range of motion problems of the lumbosacral spine with arthritis) may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish the benefit sought that were not found in the previous denial.  

In an August 2006 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what was necessary to reopen his previously denied claim (including the reasons for the prior denial), what information and evidence is needed to substantiate a claim for entitlement to service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Furthermore, in a June 2007 letter, he was informed that records from the U.S. Army Hospital Neubrucke, APO / 98th General Hospital in Germany, dated from January 18, 1967 to February 24, 1967 had been requested but the service department reported that they did not have them.  He was given the opportunity to submit any relevant records he had in his possession or other types of records including buddy statements, statements from military personnel, state or local accident reports, etc.  In response to the letter, the Veteran submitted copies of photos of a hole in the roof of a building and of him with his arm in a sling.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and the Veteran and his representative have not pointed out any specific deficiency to be corrected.  
Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, and June 1971 and December 2004 VA examinations reports.  The December 2004 examination report includes an opinion with an addendum statement provided in September 2007.  The record also includes the Veteran's statements as well as a statement from his spouse.  Finally, the record also reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran, including records from his hospitalization in Germany.  As noted above, it was reported that those records were unavailable.  

The Board notes that the December 2004 VA examination report and addendum reflects that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the December 2004 VA medical opinion and addendum are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

A July 1971 rating decision denied service connection for residuals of upper and lower back injuries, based on the absence of any complaints or treatment in service for a back injury during service or for several years thereafter.  Service treatment records noted that the Veteran sustained a fractured left humerus and a sprained left ankle when he fell approximately 10 feet off a roof in January 1967.  There were no notations in the records of a back injury or complaints of back pain.  Upon separation examination in February 1968, the Veteran denied recurrent back pain and his spine was found to be clinically normal.  Upon VA examination in June 1971, the Veteran was diagnosed with history of upper and lower back injuries.  An X-ray of the spine was reported to be normal other than minimal flattening of the mid-lower dorsal vertebrae without evidence of any gross or recent fracture; and slight anterior wedging just off T12 and L1 presumable from old mild trauma as well as some compression from the nucleus pulposi involving multiple lumbar vertebrae and lower thoracic vertebrae.  The RO concluded that the evidence did not show that the Veteran sustained an injury to his back in service that resulted in any chronic disability, and the current problems were not considered related to active duty.  The Veteran was informed of that decision under cover letter dated July 29, 1971.  He did not initiate an appeal.  In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

In February 1972, the Veteran submitted a treatment record from Albert L. Freedman, M.D., dated in January 1972, which included a diagnosis of chronic sprain of the lumbar sprain.  The Veteran had given a history of a fall in 1967 with a fracture of the left arm and a sprain of the left ankle.  His current complaint was back pain and he reported that the pain "began about a year ago or a year and a half."  In this regard, the Board notes that submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2010).  However, in Buie v. Shinseki, No. 08-2705 (U.S. Vet. App. Mar. 23, 2011) (per curiam), it was held that additional evidence submitted by an appellant within one year of the rating decision in question, necessitated application of 38 C.F.R. § 3.156(b) and a determination of whether such additional evidence constituted new and material evidence.  Further, the submission of additional evidence in February 1972 may also be reasonably construed as a request to reopen the claim for service connection a back disability.  A March 1972 rating decision found that this additional evidence was new, but not material, and was not sufficient to reopen the claim for service connection for a back disability.  The Veteran was informed of that decision under cover letter dated March 10, 1972.  He did not initiate an appeal and the rating decision became final.  

In August 2004, the Veteran requested that his claim be reopened.  The additional evidence associated with the file included private medical records from Rice Medical Center dated from January 2002 through January 2004, private treatment records from Lester A. Owens, D.O., dated from January 2004 through September 2004, and a December 2004 VA examination report addressing mostly the right knee.  The private medical records showed extensive treatment for multilevel facet and joint disease of the lumbosacral spine.  In the December 2004 VA examination report, the examiner concluded that the Veteran's multiple joint degenerative joint disease was not caused by or a result of a fall in November 1966.  A February 2005 rating decision found that this additional evidence was new, but not material and was not sufficient to reopen the claim for service connection for a back disability, including arthritis.  The Veteran was informed of that decision under cover letter dated February 11, 2005.  He did not initiate an appeal and the rating decision became final.  

In August 2006, the Veteran again sought to reopen his claim.  The additional evidence associated with the file includes private medical records from St. Michael's Hospital / Rice Medical Center, dated from April 2001 through April 2006; private treatment records from Healthsouth Surgery Center in Wausau, dated from March 2004 through November 2004; private treatment records from the Bone and Joint Clinic dated from March 2004 through August 2006; private treatment records from Community Health Care, Wausau Hospital, dated from January 2004 through March 2004, pictures from the Veteran; statements from the Veteran and his spouse; and an August 2007 discussion of the December 2004 VA examination as well as a September 2007 addendum.  Also obtained were the Veteran's records from his claim for Social Security disability, which included duplicate medical records.  The private records showed continued care for a back disability and the Social Security disability determination noted that the Veteran was disabled due to osteoarthrosis and allied disorders which began in February 2005.  Secondary diagnoses included status post two total knee replacements.  The photographs showed a hole in the roof of a building and the Veteran standing next to a sign with his arm in a sling.  His spouse asserted that the Veteran has had back problems since service and he was now unable to work.  In the September 2007 addendum, a VA physician concluded that it was less likely that the findings in the June 1971 VA X-ray report (minimal flattening of the mid-lower dorsal vertebrae without evidence of any gross or recent fracture; and slight anterior wedging just off T12 and L1 presumable from old mild trauma as well as some compression from the nucleus pulposi involving multiple lumbar vertebrae and lower thoracic vertebrae) were related to the Veteran's history of a fall in service.  The physician reviewed the claims files and explained that there were no notations regarding back pain or a back injury when the Veteran sought medical treatment for his fall in January 1967, or during subsequent orthopedic evaluations in July 1967 and December 1967; and there was no mention of back problems upon separation examination in February 1968.  Moreover, upon evaluation in June 1971, the Veteran related that his back pain began a year to a year and a half ago (so approximately January 1970).  He opined that the X-ray findings noted in June 1971 were more likely early manifestations of the Veteran's current widespread degenerative disc and joint disease that has progressed inexorably over the past 36 years.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2010).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). (2010)  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Diagnostic Code 5003 provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When the limitation of motion of a specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  For the purposes of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are each considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f) (2010).  

The Board finds this additional evidence associated with the claims file since the February 2005 denial is new, in that it was not previously of record, however, it does not raise a reasonable possibility of substantiating the claim.  Hence, the Board finds that new and material evidence has not been received to reopen the claim.  As the additional evidence fails to show that the Veteran has a chronic spine disability as a result of his military service or that his arthritis of the lumbosacral spine was manifest within one year of his discharge from service (i.e., by April 1969), the Board finds that new and material evidence has not been received to reopen the claim.  

The Veteran has been provided with ample opportunity to present competent medical evidence to support his request to reopen his claim.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  The Veteran's statements relating to injuring his back during the fall in service are cumulative and redundant in nature and are insufficient to reopen the claim.  Moreover, the additional medical evidence does not demonstrate that the Veteran has a chronic lumbosacral spine disability that was incurred in or aggravated by his active service, nor does it establish that arthritis of the spine was manifest to a compensable degree within one year of his discharge from active duty.  The Board observes that the earliest X-ray evidence of the Veteran's current disability (as concluded by a VA physician in the September 2007 addendum opinion) was dated in June 1971, which was more than three years after the Veteran's separation from service.  

The evidence received subsequent to the February 2005 RO final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In this regard, the Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has also held that lay persons, such as the Veteran, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, the Veteran is capable of observing and reporting experiencing back pain during and after service, and can attest to factual matters of which he had first-hand knowledge, such as an in-service incident involving a fall from a roof; however the Veteran is not competent (i.e., professionally qualified) to offer an opinion as to as to whether a currently diagnosed back disability is causally related to his period of active service.  As such, the Veteran has not been shown to be competent to establish an etiological nexus between his current diagnosis and his fall during his period of active duty, and such statements may not be considered new and material evidence sufficient to reopen the Veteran's claim.

For the reasons explained above, the Board finds that new and material evidence has not been received to reopen the claim.  Hence, the claim must be denied.  


ORDER

New and material evidence has not been received and the claim for entitlement to service connection for residuals of upper and lower spine injuries (now claimed as spine pain and range of motion problems of the lumbosacral spine with arthritis) is not reopened.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


